Citation Nr: 0700187	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-18 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus. 

2.  Entitlement to an effective date earlier than January 13, 
2003 for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1969 to October 1077.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision.  In October 2005, 
the veteran appeared at a hearing at the RO before a Veterans 
Law Judge.  Subsequently, in April 2006 the Board remanded 
the issue of an effective date earlier than January 13, 2003 
for the grant of service connection for tinnitus and stayed 
the issue of an initial disability rating in excess of 10 
percent for tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2005, the veteran appeared at a hearing before a 
Veterans Law Judge who is no longer employed at the Board.  
In a December 2006 letter, the Board notified the veteran of 
this situation and afforded him the opportunity to request 
another hearing before a different Veterans Law Judge.  In a 
December 2006 response, the veteran indicated that he wanted 
to attend a hearing at the RO before a Veterans Law Judge.  
Therefore, the veteran must be provided an opportunity to 
present testimony at a Travel Board hearing at the RO before 
the Board may proceed with appellate review.




Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing 
before a Veterans Law Judge at the RO.  
All correspondence and any hearing 
transcripts regarding this hearing 
should be associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



